UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                   FILED
                                                                                   AUG 17 2021
SHAUN RUSHING,                                 )                              Clerk, U.S. District & Bankruptcy
                                                                              Court for the District of Columbia
                                               )
                       Plaintiff,              )
                                               )
       v.                                      )      Civil Action No. 1:21-cv-02026 (UNA)
                                               )
N.A.A.C.P.,                                    )
                                               )
                       Defendant.              )

                                    MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a complaint and an accompanying application for leave

to proceed in forma pauperis (“IFP”). Plaintiff is a resident of Grand Rapids, Michigan, and has

sued the N.A.A.C.P., though provides no address for the defendant. Preliminarily, the Local Rules

of this court state: “[t]he first filing by or on behalf of a party shall have in the caption the name

and full residence address of the party.” LCvR 5.1(c). For reasons explained below, the court

will grant the IFP application and dismiss the complaint pursuant to Federal Rule 8(a).

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain “(1) a short and plain statement of the grounds for the court’s jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d

661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of

the claim being asserted so that they can prepare a responsive answer and an adequate defense and

determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).
       Here, the complaint merely alleges that plaintiff “was discriminated against by the

N.A.A.C.P. [from] 2004–2007[,]” and that plaintiff “asked for assistance, etc.[,] [b]ut was

ignored[.]” Plaintiff goes on to state that an unspecified “violation against [plaintiff] was clear

and on the record.” As a result, plaintiff seeks “110 trillion dollars.” The remainder of the

complaint is incomprehensible.

       These ambiguous allegations fail to provide adequate notice of a claim. The causes of

action, and authority relied upon, if any, are completely undefined. The pleading also fails to set

forth allegations with respect to this court’s jurisdiction or venue, or a valid basis for an award of

damages. In fact, it is unclear what actual damages, if any, plaintiff has suffered. While plaintiff

mentions “discrimination,” there is no articulation of the specific circumstances, location, context,

or type, of any discrimination allegedly endured, or even who committed the alleged wrongdoing.

       The complaint, therefore, fails to meet the minimal pleading requirements of Rule 8(a) of

the Federal Rules of Civil Procedure, and is dismissed without prejudice. A separate order of

dismissal accompanies this memorandum opinion.



Date: August 17, 2021                          /s/______________________
                                                 EMMET G. SULLIVAN
                                                United States District Judge